Case 1:19-cr-00029-JRS-DML Document 182 Filed 02/15/19 Page 1 of 2 PageID #: 477



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


 UNITED STATES OF AMERICA,                        )
           Plaintiff,                             )
                                                  )
 v.                                               )    Case No. 1:19-cr-0029-JRS-DML
                                                  )
 THOMAS ACORD,                                    )                   - 17
 ALTON BROWN, SR.,                                )                   - 18
 DERRICK O’CONNOR,                                )                   - 20
 MELISSA KIDWELL,                                 )                   - 21
 JAQUELINE HUFFMAN,                               )                   - 22
            Defendants.                           )


                    ORDER TO RELEASE PRETRIAL SERVICES REPORT

 This matter comes before the court on counsels’ oral motion for release of the Pretrial Services
 Report (the “Report”). The court has examined the following matters as required by the
 Confidentiality Regulations contained in Volume 8, Part A, Appendix 5A to the Guide to
 Judiciary Policy:

        (1) any promise of confidentiality to the source(s) of the information contained in the
        Report;

        (2) any harm that such release might cause to any person;

        (3) the objective of promoting a candid and truthful relationship between the Defendant
        and the Pretrial Services Officer in order to obtain the most complete and accurate
        information possible for the Judicial Officer; and

        (4) the purpose of the disclosure.

 After due consideration, the court finds that there is good cause for the release of the Report,
 subject to the following conditions:

        (1) the Report may not be disclosed to any other person or entity;

        (2) the Report may only be used for purposes of bail determination, including
        preparation of any detention order; and

        (3) the parties are prohibited from using the Report for prosecutorial purposes, including
        future plea negotiations or disposition hearings.
Case 1:19-cr-00029-JRS-DML Document 182 Filed 02/15/19 Page 2 of 2 PageID #: 478




 The Pretrial Services Officer is directed to release the Report to counsel for the United States of
 America and counsel for the above-referenced defendant.



        Dated: 15 FEB 2019




 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system
